IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00102-CR

                   IN RE SHAWNA PHALENE JOHNSON


                                Original Proceeding



                          MEMORANDUM OPINION

      Shawna Johnson was convicted of the misdemeanor offense of possession of

marijuana in an amount of four ounces or less but more than two ounces. We affirmed

her conviction on March 17, 2016. See Johnson v. State, No. 10-14-00263-CR, 2016 WL

1072610 (Tex. App.—Waco Mar. 17, 2016, no pet.) (mem. op., not designated for

publication). Johnson has now filed a document requesting that we please “forgive” her

sentence as “time served.” Johnson asks that we release her from her obligations to

McLennan County and, specifically, that the suspension on her driver’s license be

removed.

      Johnson’s request is a matter within the exclusive jurisdiction of the Board of

Pardons and Paroles. See Haliburton v. State, 578 S.W.2d 726, 728 (Tex. Crim. App. [Panel
Op.] 1979). We therefore construe the document filed by Johnson as a petition for writ of

mandamus requesting that we compel the Board of Pardons and Paroles to act according

to her wishes.1 However, we have no mandamus jurisdiction over the Board of Pardons

and Paroles. See TEX. GOV’T CODE ANN. § 22.221 (West 2004); In re Fowler, No. 14-15-00712-

CR, 2015 WL 5092623, at *1 (Tex. App.—Houston [14th Dist.] Aug. 27, 2015, orig.

proceeding) (mem. op., not designated for publication). Accordingly, Johnson’s petition

for writ of mandamus is dismissed for want of jurisdiction.




                                                            REX D. DAVIS
                                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed May 3, 2017
Do not publish
[OT06]




1Johnson’s filing has many deficiencies. It lacks proof of service; a copy of all documents presented to the
Court must be served on all parties and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. The filing
also lacks most of the contents required by Rule of Appellate Procedure 52. Id. 52.3, 52.7. It does not include
the certification required by Rule of Appellate Procedure 52.3(j). Id. 52.3(j). It also lacks a record. Id. 52.7.
To expedite this matter, we invoke Rule of Appellate Procedure 2 to suspend these requirements. Id. 2.



In re Johnson                                                                                            Page 2